      Case 3:16-cv-00133-VAB Document 607 Filed 12/28/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

MICHAEL AND JOYCE HALLORAN,              :
ET AL,                                   :
           Plaintiffs,                   :      CIVIL ACTION
                                         :      NO. 3:16-CV-00133-VAB
v.                                       :
                                         :
HARLEYSVILLE PREFERRED                   :
INSURANCE CO., ET AL,                    :
                                         :      DECEMBER 28, 2018
              Defendants.                :


                             NOTICE OF APPEARANCE

      Please enter the appearance of the undersigned on behalf of the Plaintiffs in the

above-captioned action.




                                        /s/ Madiha M. Malik
                                        Madiha M. Malik-ct30318
                                        mmalik@murthalaw.com

                                        Murtha Cullina LLP
                                        CityPlace I
                                        185 Asylum Street, 29th Floor
                                        Hartford, Connecticut 06103
                                        Telephone: 860.240.6000
                                        Facsimile: 860.240.6150
     Case 3:16-cv-00133-VAB Document 607 Filed 12/28/18 Page 2 of 2




                           CERTIFICATE OF SERVICE

        I hereby certify that on December 28, 2018, a copy of the foregoing Notice

of Appearance was filed electronically. Notice of this filing will be sent by e-mail

to all parties by operation of the Court’s electronic filing system. Parties may

access this filing through the Court’s system.



                                           /s/ Madiha M. Malik
                                          Madiha M. Malik
9694666v1
